Mr. Chief Justice Bean
delivered the opinion.
This is a suit to foreclose a mechanic’s lien. The portion of the claim of lien material on this appeal is as follows:
“Know all men by these presents, that T. A. Barton, of Yale, in the County of Malheur, has by virtue of a contract heretofore made with W. W. Bose, of the County of Malheur, in the erection, material furnished and labor of a certain dwelling house, the ground upon which' said dwelling house was built and erected being at the time the property of Mattie Bose, wife of W. W. Bose, who caused the said dwelling house to be erected and built, said dwelhng house and land being known and particularly described as follows;”
This notice is insufficient within the rule announced in Rankin v. Malarkey, 23 Or. 593 (32 Pac. 620, 34 Pac. 816); and Dillon v. Hart, 25 Or. 49 (34 Pac. 817). It does not state, either directly or by necessary inference, to whom the plaintiff furnished the material or labor for which he seeks a lien, or, indeed, that he furnished any labor or material used in the building sought to be impressed with the lien. It is essential to the validity of a mechanic’s lien under our statute (B. & C. *236Comp. § 5644) that the claim as filed contain a statement of the name of the person to whom the claimant furnished the materials or for whom he performed labor, and, however liberal the court may be in the construction of the mechanic’s lien law, it cannot change the language.used in the lien claim by eliminating or substituting words or supplying omissions therein. The decree is affirmed. Affirmed.